Case 2:20-cv-02689-GRB-AYS Document 1 Filed 06/17/20 Page 1 of 7 PageID #: 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK
________________________________________X

REVERSE MORTGAGE SOLUTIONS INC.,

                            Plaintiff(s),                    Civil Action No.: 2:20-cv-2689

              v.                                             COMPLAINT AND
                                                             JURY DEMAND

ROSICKI, ROSICKI & ASSOCIATES, P.C.,

                            Defendant(s).

________________________________________X

       Plaintiff Reverse Mortgage Solutions Inc., by its attorneys, Miller Leiby & Associates,

P.C., hereby demands judgment against the defendant and in support thereof states as follows:

                                            PARTIES

       1.      Plaintiff, Reverse Mortgage Solutions, Inc. (“Plaintiff”) is a mortgage servicer with

its principal offices located at 14405 Walters Rd., #200, Houston, TX 77014.

       2.      Plaintiff services a reverse mortgage that encumbers real property located at 1412

Herkimer Street, Brooklyn, New York 11233 (“Property”)

       3.      Defendant, Rosicki, Rosicki & Associates, P.C., is a professional corporation

practicing law with its principal offices located at 998C Old Country Road, #333, Plainview, New

York 11803.

       4.      Defendant represented and represents itself as specializing in foreclosure litigation.

       5.      Defendant acted as counsel for Plaintiff with respect to foreclosure proceedings

involving the Mortgage.

                                JURISDICTION AND VENUE

       6.      Jurisdiction over this action is conferred upon this Court under 28 U.S.C. §1332
Case 2:20-cv-02689-GRB-AYS Document 1 Filed 06/17/20 Page 2 of 7 PageID #: 2



because the Plaintiff and defendant are citizens of different states and the amount in controversy

exceeds $75,000.00.

       7.      Venue is proper in this District under 28 U.S.C. § 1391(b)(1) as defendant’s

principal place of business is located in this District; and under 28 U.S.C. § 1391(b)(2) as a

substantial part of the events or omissions giving rise to the claims occurred in this District.

                                    BACKGROUND FACTS

       8.      On or about May 14, 2003, Lilly M. Behlin executed a reverse mortgage on the

Property in favor of BNY Mortgage Company LLC in the amount of $280,749.00 (“Mortgage”).

The Mortgage was recorded on April 8, 2004.

       9.      Also, on or about May 14, 2003, BNY Mortgage Company LLC executed an

Assignment of Mortgage to Seattle Mortgage which was recorded on April 8, 2004.

       10.     On or about May 11, 2005, Lilly Behlin died intestate leaving two children, Ricardo

Behlin and Wendel Adams as fifty (50%) percent owners of the Property.

       11.     On or about June 2, 2005, Wendell Adams entered a Mortgage and Sale Agreement

with Blue Pen Development to borrow $75,000.00 and used the Property as collateral. As part of

the agreement, Mr. Adams executed a Deed to Blue Pen in the event he defaulted on the loan. Mr.

Adams defaulted on the loan and Blue Pen recorded the Deed in lieu of a foreclosure on December

29, 2006.

The 2006 Action

       12.     On or about August 18, 2006, the law office of Rosicki, Rosicki & Associates filed

a Summons and Complaint on behalf of Seattle Mortgage against Lilly Behlin and others in

Supreme Court, Kings County, index no.: 24970/2006 (“2006 Action”). The 2006 Action was

subsequently discontinued.
Case 2:20-cv-02689-GRB-AYS Document 1 Filed 06/17/20 Page 3 of 7 PageID #: 3



The 2008 Action

       13.     On or about July 5, 2007, Seattle Mortgage executed an Assignment of Mortgage

to Bank of America, N.A. The Assignment was recorded on July 17, 2007.

       14.     On or about May 18, 2008, the law office of Rosicki, Rosicki & Associates filed a

Summons and Complaint on behalf of Bank of America, N.A. against Lilly Behlin, Wendell Behlin

and others in Supreme Court, Kings County, index no.: 14244/2008 (“2008 Action”).

       15.     The 2008 action incorrectly named Lilly Behlin personally instead of her estate;

incorrectly listed Wendell Behlin instead of Wendell Adams; and did not include Ricardo Behlin.

       16.     Although Bank of America, N.A. allegedly served defendants, it did not take any

further action to prosecute the 2008 Action, including but not limited to seeking a default judgment

against the defendants. Rosicki, Rosicki & Associates remained counsel of record until a Consent

to Change Attorney was filed on August 28, 2018.

Blue Pen Action

       17.     On August 26, 2009, Blue Pen filed a Summons and Complaint in Supreme Court,

Kings County, index no.: 21628/09 against Ricardo Behlin and Wendell Adams seeking to quiet

title on the Property. In an order dated March 1, 2017, the Court vacated a default judgment by

Blue Pen against Ricardo Behlin and held that Wendell Adams did not have the right to convey a

100% interest in the Property to Blue Pen because Ricardo Behlin had a 50% ownership interest

in the Property. That case was subsequently marked disposed by the court.

The 2015 Action

       18.     On or about March 28, 2012, Bank of America, N.A. executed an Assignment of

Mortgage to Reverse Mortgage Solutions, Inc. The Assignment of Mortgage was recorded on

February 17, 2015.
Case 2:20-cv-02689-GRB-AYS Document 1 Filed 06/17/20 Page 4 of 7 PageID #: 4



        19.      On or about February 20, 2015, the law office of Rosicki, Rosicki & Associates

filed a foreclosure summons and complaint on behalf of Reverse Mortgage Solutions, Inc. solely

against Blue Pen Development Corporation, index no.: 502038/15 (“2015 Action”).

        20.      On or about March 10, 2015, Defendant Blue Pen Development Corporation filed

an Answer to the Complaint. Subsequently, Ricardo Behlin and 1412 Herkimer Realty Corp.1

were permitted to intervene in the 2015 Action and the caption was amended to name them as

defendants by Order dated September 26, 2017.

        21.      On or about June 13, 2018, Rosicki, Rosicki & Associates signed a Consent to

Change Attorney transferring the file to Gross Polowy, LLC.

        22.        On or about November 29, 2018, Reverse Mortgage Solutions, Inc. filed a motion

to consolidate the 2008 Action with the 2015 Action and for summary judgment.

        23.        On or about March 8, 2019, Defendants Ricardo Behlin and 1412 Herkimer Realty

Corp. filed an affirmation in opposition and a cross-motion for an Order declaring the Mortgage

unenforceable, dismissing the 2015 Action as barred by the statute of limitations, dismissing the

2008 Action as abandoned and a de facto discontinuance or in the alternative, tolling interest and

fees.

        24.        On May 9, 2019, Judge Noach Dear, who presided over the 2015 action only,

issued an Order denying both motions. However, Judge Dear noted that since Lilly Behlin has

been deceased since 2005, the 2006 Action and 2008 Action were nullities as to her, and the 2008

Action is possibly a nullity against Wendell Adams too because he was incorrectly named as

Wendell Behlin.




1
 On June 4, 2015, Ricardo Behlin transferred his 50% interest in the Property to 1412 Herkimer Realty Corp. by
Deed. The Deed was recorded on June 12, 2015.
Case 2:20-cv-02689-GRB-AYS Document 1 Filed 06/17/20 Page 5 of 7 PageID #: 5



       25.     Judge Dear determined that if there was evidence that Wendell Adams had an

interest in the Property when the 2008 Action was filed and the 2008 Action is not deemed a nullity

as to him, then the 2008 Action would still be dismissed for failure to timely seek a default

judgment.

       26.       Judge Dear also noted that the 2008 Action was never prosecuted and may also be

dismissed if a motion were made in the 2008 Action.

       27.     Judge Dear also ruled there was a question of fact as to whether the 2015 Action is

barred by the statute of limitations.

       28.     Plaintiff has paid Defendant approximately $5,517.53 in legal fees with respect to

the 2015 Action.

       29.     Due to Defendant’s repeated negligence in the prosecution of several foreclosure

actions concerning the Mortgage, Plaintiff’s ability to foreclose and recover all of its principal,

interest and costs has been lost.

       30.     One or more of the defendants were not properly named, were not named at all and

the 2015 Action is possibly barred by the statute of limitations.

       31.     As of June 8, 2020, the market value of the property is approximately $888,381.00.

       32.     Further, Plaintiff is owed approximately $450,000.00 which represents the amount

of the principal, interest, fees and costs that are owed to Plaintiff in connection with the Mortgage.

       33.     Upon information and belief, Plaintiff would have recovered those amounts from a

foreclosure sale of the Property but for Defendant’s malpractice.
Case 2:20-cv-02689-GRB-AYS Document 1 Filed 06/17/20 Page 6 of 7 PageID #: 6




                            AS AND FOR A FIRST CAUSE OF ACTION

        34.        Plaintiff incorporates the allegations contained in the preceding paragraphs as if set

forth at length.

        35.        As Plaintiff’s counsel of record in the 2008 Foreclosure Action and the 2015

Foreclosure Action, Defendant owed Plaintiff a duty to exercise reasonable professional care and

judgment, and to provide reasonable and competent legal advice.

        36.        Defendant failed to exercise reasonable care and professional competence in

litigating the 2008 Foreclosure Action and the 2015 Foreclosure Action and in rendering legal

advice to Plaintiff.

        37.        Had such reasonable care and professional competence been exercised, and but for

the Defendant’s malpractice, the Plaintiff would have prevailed in either the 2008 Foreclosure

Action or the 2015 Foreclosure Action; and would have been able to sell the Property at a

foreclosure sale and recover all or a substantial portion of the Mortgage Debt. Instead, as a direct

result of the Defendant’s malpractice, Plaintiff may be unable to foreclose on the Mortgage and

recover any portion or all of the Mortgage Debt.

        38.        As a result of Defendant’s malpractice, Plaintiff has been damaged in an amount to

be determined at trial, but not less than $500,000, together with interest and costs.

        39.        The Defendant’s malpractice has also rendered valueless the legal fees paid by

Plaintiff to Defendant, in the aggregate amount of $5,517.53.

                          AS AND FOR A SECOND CAUSE OF ACTION

        40.        Plaintiff incorporates the allegations contained in the preceding paragraphs as if set

forth at length.
Case 2:20-cv-02689-GRB-AYS Document 1 Filed 06/17/20 Page 7 of 7 PageID #: 7



        41.      The Defendant agreed to represent Plaintiff in a reasonably competent manner, and

its failure to do so constitutes a breach of their contractual obligations to Plaintiff.

        42.      As a result of the Defendant’s breach of its obligations, Plaintiff has been damaged

in an amount to be determined at trial, but not less than $500,000, together with interest and costs.



        WHEREFORE, Plaintiff demands judgment against Defendant as follows:

        a. On the First and Second Causes of Action against Defendant, damages in an amount to

              be determined at trial, but not less than $500,000, together with interest and costs;

        b. Together with such other and further relief as to the Court may deem just and proper,

              including the costs and disbursements of this action.

                                           JURY DEMAND

        Plaintiff respectfully requests a trial by jury.


Dated: New York, New York
       June 17, 2020

                                                           MILLER, LEIBY & ASSOCIATES, P.C.

                                                           s/Anthony W. Vaughn, Jr.
                                                           Anthony W. Vaughn, Jr., Esq.
                                                           Attorneys for Plaintiff,
                                                           32 Broadway, 13th Floor
                                                           New York, New York 10004
                                                           Tel: (212) 227-4200
